Citation Nr: 1105779	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-39 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based 
on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969; he died in February 2006; the appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In connection with her appeal the appellant testified at a 
videoconference hearing in November 2009, and accepted such 
hearing in lieu of an in-person hearing before a Member of the 
Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the 
hearing is associated with the claims file.

This matter was previously before the Board, and adjudicated in a 
decision dated in December 2009.  In that decision, the Board 
denied service connection for the cause of the Veteran's death.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In an Order dated in April 
2010, pursuant to an undated Joint Motion for Remand, the CAVC 
vacated the Board's December 2009 decision, and remanded this 
claim back to the Board for development consistent with the Joint 
Motion.




FINDINGS OF FACT

1.  The Veteran died in February 2006.  The cause of death was 
metastatic pancreatic adenocarcinoma.  

2.  At the time of death, the Veteran was service connected for 
post-traumatic stress disorder (PTSD), bilateral hearing loss, 
and tinnitus.  

3.  Metastatic pancreatic adenocarcinoma was not manifest during 
service.  

4.  The cause of death was unrelated to service or any service-
connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to death.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2006 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate her claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant was notified of the elements of the Dingess notice, 
including the disability-rating and effective-date elements, in 
the December 2006 letter.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, VCAA notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 
277 (Fed. Cir. May 19, 2009) (unpublished).

The Board finds that the December 2006 letter did not afford the 
appellant such notice.  However, the Board finds that based on 
the statements in the record it is clear that the appellant was 
aware of the requirements needed to support a DIC claim and that 
she had actual knowledge.  The U.S. Court of Appeals for the 
Federal Circuit has held that, if a claimant can demonstrate 
error in VCAA notice, such error should be presumed to be 
prejudicial.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, actual 
knowledge by the claimant cured the notice defect, a reasonable 
person would have understood what was needed, or the benefits 
sought cannot be granted as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 861 (Fed. Cir. 2007).  Here, the appellant 
indicated at the November 2009 hearing that she was aware of the 
Veteran's service connected disabilities.  The appellant's 
representative also indicated that the Veteran had a lot of 
prostate issues that were likely related to Agent Orange exposure 
in service, and that he had pancreatic cancer and prostate 
cancer, and that prostate cancer is a presumptive condition.  
Thus, the appellant has demonstrated that she has actual 
knowledge of the type of notice required by the CAVC in Hupp.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veterans Law Judge informed the appellant that, 
"[w]hat I am going to be looking for is when the Veteran died, 
[...]whether there was something that should have been service 
connected and wasn't.  And [...]whether there's any relationship 
between the service connected disabilities and the cause of 
death."  He further explained to the appellant that if she 
believed that the Veteran had prostate cancer or diabetes and 
that such influenced the cause of death or resulted in pancreatic 
cancer that she provide additional evidence to support the claim.  
The Veterans Law Judge also noted that although evidence was 
suggested, he was not limiting the type of evidence that could be 
submitted.  Moreover, the file was left open for 30 days in order 
to supplement the record.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103.  Also, in light of the above, the 
Board finds that the appellant had actual knowledge of the 
requirements necessary to support her claim.  Although the 
appellant received inadequate preadjudicatory notice, the record 
reflects that she was provided with a meaningful opportunity such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  

A VA medical opinion has not been obtained in this case.  In a 
DIC case, VA must, as part of the duty to assist, "make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit."  
38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 
(Fed.Cir.2008).  This requirement obligates VA to assess whether 
it is necessary to obtain a medical opinion in order to 
substantiate the claimant's claim.  Id.  VA is only excused from 
making reasonable efforts to provide assistance, if requested, 
when "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C. § 
5103A(a)(2).

Here, no opinion was required because none of the Veteran's 
service-connected disabilities are arguably related to the cause 
of death, and because the condition that caused the Veteran's 
death was not incurred in service, and is not among the 
conditions that are presumptively service-connected.  Therefore, 
the Board concludes that there is no reasonable possibility that 
a medical opinion would aid in deciding the claim.  

II.  Analysis

Dependency and Indemnity Compensation benefits are payable to the 
surviving spouse of a veteran if such veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused substantially or materially contributed to 
cause death.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one which 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of such veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: AL amyloidosis, Chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina), All chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's 
lymphoma, Parkinson's disease, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), 

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma, Dermatofibrosarcoma protuberans, Malignant fibrous 
histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, 
Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), Proliferating (systemic) 
angioendotheliomatosis, Malignant glomus tumor, Malignant 
hemangiopericytoma, Synovial sarcoma (malignant synovioma), 
Malignant giant cell tumor of tendon sheath, Malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, Malignant mesenchymoma, 
Malignant granular cell tumor, Alveolar soft part sarcoma, 
Epithelioid sarcoma, Clear cell sarcoma of tendons and 
aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and 
infantile fibrosarcoma, Malignant ganglioneuroma.  

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset. 

The term ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease.  See 38 C.F.R. § 3.309(e). 

A disease associated with exposure to certain herbicide agents 
listed in § 3.309 will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service, provided that such disease 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam era is not 
warranted.  As of May 2008, these included pancreatic cancer; 
endocrine cancers (thyroid, thymus, and other endocrine); and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
Notice, 75 Fed. Reg. 32540-03 (2010).  

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).  As such, the Board must not only determine whether 
the Veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents that 
were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also 
determine whether the disability that caused his death was the 
result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

Those sections provide that veterans are entitled to compensation 
from the Department of Veterans Affairs if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. § 1110.  To establish a right to compensation for a 
present disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At the time of the Veteran's death, service connection was in 
effect for PTSD, bilateral hearing loss and tinnitus.  The 
February 2006 death certificate cited metastatic pancreatic 
adenocarcinoma as the cause of death.  PTSD, bilateral hearing 
loss and/or tinnitus were not identified as a principal or 
contributory cause of death and the appellant does not contend 
that PTSD, bilateral hearing loss and/or tinnitus played any role 
in the events producing death.  It is the appellant's essential 
contention that the Veteran's death was caused by exposure to 
Agent Orange in service and that the Veteran's metastatic 
pancreatic adenocarcinoma came from that exposure.  She 
specifically contends that, around September 2005, a VA doctor 
informed her and the Veteran that the Veteran's cancer was very 
likely related to Agent Orange exposure.

The Board notes that, regarding the presumptive provisions, 
personnel records show that the Veteran served in Vietnam during 
the Vietnam Era.  However, pancreatic cancer is not a condition 
subject to presumptive (herbicide or Agent Orange) service 
connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The evidence shows that the Veteran's death was caused by 
metastatic pancreatic adenocarcinoma, this condition is not 
subject to herbicide presumptive service connection, and is 
specifically included on the list of diseases for which a 
presumption has found not to be warranted.  

Turning to direct service connection for metastatic pancreatic 
adenocarcinoma, the Board notes that Service treatment records 
reveal that, in July 1969, the Veteran complained of possible 
hemorrhoid bleeding.  It was noted that he had rectal itching and 
burning, and brownish or reddish discharge.  No palpable 
hemorrhoids were noted.  Days later, rectal itching of two and a 
half months was noted, as well as blood-stained shorts.  Mild 
cryptitis was shown.  Examination in August 1969 revealed normal 
anus and rectum, endocrine system, and abdomen and viscera.  The 
Veteran also denied cancer, piles or rectal disease and blood in 
urine at that time.  

After service, the Veteran filed a claim for service connection 
in December 1969, but listed only an ulcer as being service 
connected.  He filed a claim in May 2002, but listed only PTSD, 
hearing loss, and tinnitus.  In September 2005, the Veteran 
complained of weakness and lack of energy for the past five days.  
Blood in rectum on and off since 10 years ago was noted.  Stage 
four pancreatic cancer was diagnosed.  In September 2005, 
pancreas cancer metastasis to liver (possible metastasis to neck 
lymph node) since August 2005 was diagnosed.  In January 2006, a 
primary diagnosis of pancreatic cancer with cholangitis s/p stent 
place was given.  Secondary diagnoses of hypertension, GERD, 
hyperlipidemia, BPH and PTSD were also noted.  The Veteran died 
in February 2006.  

Thus, the Veteran had pertinently normal clinical findings at 
separation, and initial diagnosis of pancreatic cancer does not 
appear until 2005, more than 35 years after separation.  The 
death certificate established that the onset of the pancreatic 
cancer was approximately six months prior to death.  Here, the 
appellant's claim appears focused on her assertion that, although 
there is no opinion in the claims file that links pancreatic 
cancer to service, a VA doctor told her and the Veteran that 
there was such a connection.  Indeed, the Joint Motion focuses on 
the appellant's allegation that, around September 2005, a VA 
doctor informed her and the Veteran that the Veteran's cancer was 
very likely related to Agent Orange exposure."  The Joint Motion 
stipulated that that Board, citing to Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995), improperly concluded that the appellant was 
not competent to relate a diagnosis by a physician.  As noted in 
the Joint Motion, the Federal Circuit has held that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when, among other instances, the layperson is reporting 
a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board of course accepts that the appellant is competent to 
report what a physician told her, as she remembers it.  However, 
the Board has concluded that her account is not credible.  

As noted above, pancreatic cancer is listed among the specific 
diseases which VA has determined are not entitled to a 
presumption of service connection.  This determination was made 
on the basis of studies by the National Academy of Sciences 
(NAS).  In determining that pancreatic cancer was not entitled to 
a presumption of service connection, NAS noted that, while one 
study reported increased rates of pancreatic cancer among 
Australian Vietnam veterans, those findings could be associated 
with increased rates of smoking and cannot be attributed to 
exposure to herbicides.  NAS noted that other reports have been 
largely negative.  On the basis of its evaluation of the evidence 
reviewed in the 2006 update and previous reports, NAS concluded 
that there is inadequate or insufficient evidence to determine 
whether there is an association between herbicide exposure and 
pancreatic cancer.  That determination was based on a finding 
that the then-existing credible evidence against an association 
between herbicide exposure and the cited conditions outweighed 
the credible evidence for such an association and that a positive 
association therefore did not exist.  See Notice, 75 Fed. Reg. 
32540-03 (2010).

Thus, the appellant now asks the Board to believe that, despite 
VA's inclusion of pancreatic cancer on a list of disabilities for 
which there was found to be no positive association to herbicide 
exposure, a VA physician concluded that the Veteran's pancreatic 
cancer was likely related to herbicide exposure, yet chose not to 
record that conclusion in any of the clinical records, or in 
correspondence to the Veteran or the appellant, and that in 
stating his opinion, he chose not to discuss other apparently 
significant contributing factors, such as the Veteran's reported 
30-year history of smoking, which is noted throughout the 
treatment records (see September 2005 history and physical), and 
which was an explicit factor in the NAS discounting certain 
potentially favorable reports regarding pancreatic cancer.  

While the Board does not profess to possess the medical 
competence to comment on the actual cause of the Veteran's 
pancreatic cancer, the Board simply observes that a medical 
conclusion which clearly goes against commonly accepted medical 
principles and understanding, demands at least some explanation, 
and that a medical professional would understand this.  Here, the 
appellant has not identified the medical professional, and has 
reported nothing but his conclusory and unexplained statement.  
This leaves the Board to conclude that her report of the 
unidentified medical professional's opinion lacks credibility.  
The Board is of course cognizant of the possible self interest 
any claimant has in promoting a claim for monetary benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may 
affect the credibility of testimony].  

The appellant has reported that the unidentified medical 
professional also informed the Veteran of his favorable opinion 
concerning a relationship between the Veteran's pancreatic cancer 
and herbicide exposure.  However, the Veteran filed a claim for 
service connection for pancreatic cancer during his lifetime, and 
he did not mention this opinion.  In this regard, the Board also 
concludes that her current assertion lacks credibility.  

The appellant's representative has indicated that the Veteran had 
prostate issues that were likely related to Agent Orange exposure 
in service, and has averred that the pancreatic cancer and 
prostate cancer may be related.  However, the clinical evidence 
appears to discount the assertion that the Veteran had prostate 
cancer.  In fact, it was suspected that the Veteran might have 
prostate cancer in 2005, shortly before the Veteran's death, but 
it was ultimately determined that he had benign prostatic 
hypertrophy, as demonstrated in an October 2005 treatment note.  
Similarly, it has been asserted that the Veteran had diabetes 
mellitus.  However, again, there is no diagnosis of diabetes 
mellitus type II, and even if there were, the death certificate 
makes no mention of diabetes mellitus (or prostate cancer for 
that matter) as playing a causal role in producing death.  

In sum, the evidence deemed credible by the Board establishes 
that the cause of the Veteran's death was metastatic pancreatic 
adenocarcinoma, and that there is no link to herbicide exposure, 
or otherwise to service.  Moreover, PTSD, bilateral hearing loss 
disability, and/or tinnitus were not identified as a principal or 
contributory causes of death, and the evidence does not suggest 
that PTSD, bilateral hearing loss disability and/or tinnitus 
played any role in the events producing death.  

Therefore, the preponderance of the evidence is against service 
connection for cause of death.  As there is not an approximate 
balance of positive and negative evidence regarding the merits of 
the appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


